Case: 18-30468      Document: 00514759088         Page: 1    Date Filed: 12/13/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                      No. 18-30468                  United States Court of Appeals
                                                                             Fifth Circuit

                                                                           FILED
                                                                   December 13, 2018
JODY LYNN GARY,
                                                                      Lyle W. Cayce
              Plaintiff - Appellant                                        Clerk


v.

WOMEN & CHILDREN'S HOSPITAL OF DELAWARE L.L.C., also known
as Lake Area Medical Center,

              Defendant - Appellee




                   Appeal from the United States District Court
                      for the Western District of Louisiana
                             USDC No. 2:16-CV-473


Before HIGGINBOTHAM, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM:*
       Jody Lynn Gary appeals the district court’s denial of her motions to
amend and to remand and its grant of summary judgment in favor of Women
& Children’s Hospital of Delaware L.L.C. in this diversity action for alleged
damages resulting from a slip and fall. We have considered this appeal based
on the briefs, the record, and the applicable law. Having done so, we conclude



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30468     Document: 00514759088     Page: 2   Date Filed: 12/13/2018



                                  No. 18-30468
that the matter should be affirmed, essentially for the reasons stated by the
district court. Because the district court did not abuse its discretion in denying
the motions to amend and to remand and did not err in granting summary
judgment, we AFFIRM.




                                        2